DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to computer program per se, which does not fall within at least one of the four categories of patent eligible subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/609,649 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by the claims of Application No. 16/609,649.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of instant application
Claim 1 of Application No. 16/609,649
An image analysis evaluation method comprising: a step of acquiring color information of each pixel 



Claim 7 of instant application
Claim 9 of Application No. 16/609,649
An image analysis evaluation device comprising: a unit configured to acquire color information of each pixel in a predetermined region of a still images; a unit configured to calculate a numerical value indicating a diversity of color from the acquired color information; a unit configured to calculate an average value of the color information; and a unit configured to calculate a coefficient of variation on a basis of the 



Claims 2-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the provisional rejection by the timely filing of a terminal disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "a unit" in lines 4, 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the units are referring to same unit or different units.
Claim limitation “a unit” invokes 35U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahil et al. (“Automatic Segmentation of Dermoscopy Images Using Histogram Thresholding on Optimal color Channels”).
-Regarding claim 1, Rahil discloses an image analysis evaluation method comprising: a step of acquiring color information of each pixel in a predeternined region in a still image (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, original RGB image is transformed to different color spaces, page 127); a step of calculating a numerical value indicating a diversity of color from the acquired color information (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, color spaces and color channels, page 128); a step of calculating an average value of the color information (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, hue component, page 128); and a step of calculating a coefficient of variation on a basis of the calculated numerical value indicating the diversity of color and the calculated average value of the color information (section IV. Experimental Results: A. Evaluation Metrics, table II, page 131), wherein the coefficient of variation is used as an index for evaluating the image (section IV. Experimental Results: A. Evaluation Metrics, table III, page 131).
-Regarding claim 2, Rahil further discloses the color information is luminance or brightness of the pixel (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, intensity, page 128), and the numerical value indicating the diversity of color is a variation of the luminance or the brightness (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, color spaces and color channels, page 128).
-Regarding claim 3, Rahil further discloses the variation of the luminance or the brightness is a standard deviation of the luminance or the brightness (section IV. Experimental Results: A. Evaluation Metrics, mean and standard deviation, page 131).
-Regarding claim 4, Rahil further discloses the coefficient of variation is a numerical value obtained by dividing the numerical value indicating the diversity of color by the average value of the color information (section IV. Experimental Results: B. Analysis of the Evaluation Metrics, table IV, page 132).
-Regarding claim 5, Rahil further discloses a step of calculating a region area of a region indicated by the coefficient of variation that exceeds a threshold value; and a determination step of determining whether the region area exceeds a threshold value (section IV. Experimental Results: C. Comparing with other automated methods, thresholding-based method, page 132).
-Regarding claim 7, Rahil discloses an image analysis evaluation device comprising: a unit configured to acquire color information of each pixel in a predetermined region of a still images (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, original RGB image is transformed to different color spaces, page 127); a unit configured to calculate a numerical value indicating a diversity of color from the acquired color information (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, color spaces and color channels, page 128); a unit configured to calculate an average value of the color information (section III. Proposed Segmentation Algorithm: B. Color Space Transformation, hue component, page 128); and a unit configured to calculate a coefficient of variation on a basis of (section IV. Experimental Results: A. Evaluation Metrics, table II, page 131), wherein the coefficient of variation is used as an index for evaluating the image  (section IV. Experimental Results: A. Evaluation Metrics, table III, page 131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahil et al. (“Automatic Segmentation of Dermoscopy Images Using Histogram Thresholding on Optimal color Channels”).
-Regarding claim 6, although Rahil does not specifically discloses a computer program causing a computer to execute the respective steps as set forth in claim 1, the examiner takes official notice that computer program causing a computer to execute instructions is well known/notoriously old in the art. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rahil in order for computer to operate the instructions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664